Citation Nr: 1209319	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-38 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989 and from October 1989 to January 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2008 rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a low back disorder in July 2007, and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in October 2008.

In August 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record. During the hearing, the Veteran requested that the record be held open for 60 days, and additional evidence, accompanied by a waiver of initial RO consideration, was received by the RO in October 2011 and associated with the claims file in February 2012. Such evidence includes a completed VA Form 21-4192 with a statement from his prior employer and May 2011 VA outpatient treatment records.  

The issues of entitlement to service connection for a low back disorder and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claim of entitlement to service connection for a low back disorder was denied in a February 1995 rating decision by the RO. 

3. The evidence received since the February 1995 rating decision is new and material. 


CONCLUSIONS OF LAW

1. The February 1995 rating decision that denied the claim of entitlement to service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the February 1995 rating decision and the claim of entitlement to service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim of service connection for a low back disorder, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

The Veteran seeks to reopen his service connection claim for a low back disorder. In the February 1995 rating decision, the RO denied the claim on appeal as there was no evidence to show a permanent residual or chronic disability. This decision was not appealed and thus subsequently became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the Veteran's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the Veteran's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

The evidence of record at the time of the February 1995 rating decision, relevant to the claim on appeal, included the Veteran's service treatment records and a June 1994 examination report.

The evidence associated with the claims file, relevant to the claim on appeal, since the February 1995 rating decision includes VA outpatient treatment records from December 1995 to May 1996 (associated with the claims file in July 1996), from June 1995 to May 1996 (associated with the claims file in August 1996), from April 1998 to February 2010, and May 2011, a September 2009 VA examination report, an August 2008 private treatment record, Social Security Administration (SSA) records which include VA outpatient treatment records, an August 1994 service record from the Navy Physical Evaluation Board (PEB), and an August 2011 Board hearing transcript.  

At the outset, the Board acknowledges that the August 1994 service record from the PEB is an official service department record; however, it is not relevant to the claim on appeal as it does not specifically identify the Veteran's physical disability. The record already contains the service treatment records which include the November 1993 medical board report which provides the full discussion of the evidence related to the injuries sustained in the 1992 in-service motor vehicle accident (MVA). As a result, the Board will not reconsider the claim and will adjudicate the issue as a claim to reopen on the basis of new and material evidence, as discussed below. See 38 C.F.R. § 3.156(c) (2011).

The remaining evidence was associated with the claims file after the expiration of the appeal period and was not previously included with the claims file, hence is considered new; and relates to an unestablished fact necessary to substantiate the claim on appeal, hence is considered material. Specifically, VA outpatient treatment records associated with the SSA records documented marked degenerative disc changes at L5-S1 in September 2004, evaluation of the lumbar spine revealed mild degenerative disc disease at L5-S1 in October 2005, and November 2005 magnetic resonance imaging (MRI) results showed degenerative disc disease of the lumbosacral spine without any neuroforaminal narrowing or canal stenosis, as well as a L4/L5 radial annular tear. The Veteran was also diagnosed with low back pain status post L5-S1 fusion 2008 by the September 2009 VA examiner. Moreover, the Veteran testified at the August 2011 Board hearing that he had low back problems before the 1992 MVA and the accident worsened his lower back. As such, the Board finds the Veteran's testimony can be construed as alleging a continuity of symptomatology for his low back disorder since his periods of military service, and as such, is a new theory of entitlement for his claim on appeal.

For the reasons stated above, the Board finds that the newly submitted evidence to be both new and material, and the Veteran's claim on appeal is reopened; and to that extent only, the appeal is granted. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened; and to that extent only, the appeal is granted.

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issues of entitlement to service connection for a low back disorder and a TDIU rating. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the Veteran's service connection claim for a low back disorder, the March 2006 VA outpatient treatment record and September 2009 VA examination report reveal the Veteran reported that date of onset for his low back pain was in 1992 with the in-service MVA. Following the evaluation of the Veteran's lumbar spine and review of the Veteran's claims file, the VA examiner opined the "medical records 'do not' support [the Veteran's] claim . . . [that] the 1992 MVA is the cause of his [low back pain]." He explained that "[the Veteran] ha[d] several lumbar 'sprains' while he was in the service . . . [and] there is no mention in the records of an injury to the lower back at that time."

Most recently, as noted above, the Veteran testified at the August 2011 Board hearing that he had back pain prior to the 1992 MVA and that he initially injured his back in 1986 while operating heavy equipment.  He indicated that he reinjured the low back in 1990 when he bent over and again in 1991.  He further indicated that the low back was reinjured or aggravated at the time of the 1992 MVA.  

Because VA undertook to provide an examination and medical opinion for the claim on appeal, the Board must ensure that the examination report and opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability). In this case, the September 2009 VA medical opinion is inadequate in light of the Veteran's most recent contentions regarding onset of the claimed low back condition. As a result, the Board finds that an additional VA medical opinion is necessary for the VA examiner who conducted the September 2009 VA examination (or a suitable substitute if that examiner is unavailable) to address whether the Veteran's current low back disorder is causally related to a worsening of in-service low back symptomatology as a result of the 1992 MVA. 

Secondly, VA regulations allow for the assignment of a TDIU rating on a schedular basis when a Veteran's schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one such disability, that disability must be ratable at 60 percent or more, or (2) if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2011). It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. Id.

In this case, the Veteran is service connected for the following disabilities: 30 percent for irritable bowel syndrome (IBS), 20 percent for osteoarthritis of the right knee, and 10 percent for the following disabilities: cervical spine fracture with arthritis, fracture of the left forearm, surgical scar on the left forearm, arthritis of the left wrist, residuals of a right calcaneus fracture with post traumatic arthritis of the right ankle and hindfoot, facial scars, traumatic arthritis of the left knee, and anterior cruciate ligament tear of the left knee. The Veteran is also service connected and assigned a noncompensable rating for bilateral hearing loss. The Veteran's combined schedular rating is 80 percent. See 38 C.F.R. § 4.25, Table I (2011). 

The Board does not find at least one of the Veteran's service-connected disabilities ratable at 40 percent; therefore, the Veteran does not meet the percentage standards for a TDIU rating on a schedular basis where two or more service-connected disabilities are present. Nonetheless, there is evidence of record that suggests the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The September 2009 VA examination report revealed the Veteran is unemployed due to his "spine (cervical and lumbar pain) and knee problems." The July 2010 VA examination report through QTC Medical services noted the Veteran's IBS affects his daily activity by "ha[ving] to be near a rest room at time of diarrheal symptoms when he has [four to five] bowel movements a day." Additionally, the Veteran's prior employer reported in a January 2009 statement that he hired the Veteran to work in August 2002 and was well aware of the Veteran's disability. The job duties included keeping the shop clean, cleaning spills, taking out trash and consisted of bending, squatting, pulling, prying, and working in very small spaces. By July 2003, the Veteran had already missed one to two days of work per week, and he complained of his knees, neck, back, shoulders, and feet hurting. The same employer also completed an October 2011 VA Form 21-4192 and reported the Veteran stopped employment in August 2003 "due [to] service-connected disabilit[ies] which included arthritis in the right knee, left knee, right ankle and hindfoot, C-1 fracture, left wrist, left forearm, left elbow, irritable bowel syndrome, [and] diverticulitis."

VA regulations provide that a case, where the Veteran is unemployable by reason of service-connected disabilities and fails to meet the percentage standards under 38 C.F.R. § 4.16(a), must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration. See 38 C.F.R. § 4.16(b) (2011); Barringer v. Peake, 22 Vet. App. 242 (2008); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (Since the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the Veteran or is reasonably raised by the evidence of record.). As a result, since the Veteran did not meet the percentage standards under 38 C.F.R. § 4.16(a) and the evidence of record suggests the Veteran is unemployable as a result of his service-connected disabilities and nonservice-connected low back disorder, this case is referred to the Director of the Compensation and Pension Service for the appropriate development. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Refer the Veteran's claim for a TDIU rating to the Director of Compensation and Pension Service for consideration of the assignment of an extra-schedular rating. 38 C.F.R. § 4.16(b) (2011). 

2. The Veteran's entire claims file should be furnished to the VA examiner who conducted the September 2009 examination (or a suitable substitute if that examiner is unavailable). Following a review of all pertinent evidence of record, to include the Veteran's contentions of continuity of symptomatology made in the August 2011 Board hearing transcript, the examiner should provide an additional medical opinion as to whether it is at least as likely as not that the Veteran's current low back disorder had its onset during active service or is otherwise related to active service.  The examiner should address the Veteran's contentions regarding the claimed injuries to the low back in 1986, 1990, and 1991 as well as the contention of worsening of in-service low back symptomatology as a result of the 1992 MVA. The VA examiner must provide a full explanation for all opinions rendered, and include notation of the facts, medical evidence, and/or medical principles used to reach such conclusions. If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why. 

3. Thereafter, the issues on appeal should be readjudicated, to include reconsideration of the Veteran's claim for a TDIU rating on an extra-schedular basis. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


